Keefe, Judge:
The merchandise in this case consists of chinaware imported from Winnipeg, Manitoba. The unit prices as invoiced were subject to discounts of 50 per centum and 25 per centum, and entry was made at the same prices, less the same discounts, and an 8 per centum tax was added. The appraiser advanced the values by making the following return: “All invoice unit prices, less 33^% packed.”
At the trial counsel for both sides entered into the following agreement as to the value of the merchandise:
*469It is agreed that the market value or price at the time of exportation of the merchandise involved herein at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States is as follows:
Invoice unit prices, less 50 per centum, less 33J4 per centum.
It is further agreed that there was no higher export value for the merchandise herein at the time of exportation. •
In view of the foregoing agreement of counsel I find the export value of the merchandise in question to be the unit prices as invoiced, less 50 per centum, less 33}{ per centum.
Judgment will be rendered accordingly.